NO. 07-12-0415-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                  FEBRUARY 1, 2013
                           ______________________________


                              JOSEPH TAYLOR, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2011-431936; HONORABLE JIM BOB DARNELL, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


      Pursuant to an open plea of guilty, Appellant, Joseph Taylor, was convicted of

third degree felony possession of marijuana. 1 Both the clerk's record and reporter's

record have been filed. Appellant's brief was due to be filed on December 31, 2012, but

has not been filed. By letter dated January 11, 2013, counsel for Appellant, Jesse

Mendez, was advised that the brief remained outstanding and was granted until January


1
TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(4) (W EST 2010).
22, 2013, in which to file the brief, noting that failure to comply might result in abatement

of the appeal and remand of the cause to the trial court for further proceedings without

further notice. Counsel has not responded to the notice nor communicated with the

Clerk of this Court regarding this appeal.


        Consequently, we now abate this appeal and remand the cause to the trial court

for further proceedings. Upon remand, the trial court shall immediately determine why

counsel has failed to file Appellant=s brief and take such action as is necessary to

ensure that the brief is filed in accordance with this opinion.


        Should counsel file Appellant's brief on or before, February 15, 2013, he is

directed to immediately notify the trial court, in writing, of the filing, whereupon the trial

court shall not be required to take further action. If, however, the brief is not filed by that

date, pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure, the

trial court is directed to conduct a hearing to determine the following:


        1.      whether Appellant still desires to prosecute the appeal;

        2.      whether Appellant remains indigent and is entitled to appointed counsel;
                and

        3.      whether Appellant has been denied effective assistance of counsel and is
                entitled to new appointed counsel.

See Guillory v. State, 557 S.W.2d 118, 121 (Tex.Crim.App. 1977). 2




2
 The trial court has a duty under the Texas and federal Constitutions to provide an indigent defendant
with the effective assistance of counsel on appeal. Guillory, 557 S.W.2d at 120 (citing Douglas v.
California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811 (1963)). Effective assistance cannot be afforded
without requiring that counsel file a brief on an appellant's behalf. Guillory, 557 S.W.2d at 121. The trial
judge has the authority to require appointed counsel to file a brief on behalf of an appellant. Id.

                                                     2
       Should it be determined that Appellant does want to continue the appeal and the

trial court determines he is entitled to new appointed counsel, the name, address,

telephone number, and state bar number of the newly-appointed counsel shall be

provided to the Clerk of this Court. The trial court shall execute findings of fact and

conclusions of law, and shall cause its findings, conclusions, and any necessary orders

to be included in a supplemental clerk's record to be filed with the Clerk of this Court by

March 4, 2013. If new counsel is appointed, Appellant's brief shall be due thirty days

after the date of appointment; however, should Jesse Mendez be allowed to remain as

appointed counsel, he is hereby ordered to file Appellant's brief instanter.


       It is so ordered.


                                                 Per Curiam


Do not publish.




                                             3